Citation Nr: 0203577	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  02-01 334	)	DATE
	)
	)


THE ISSUE

Whether the January 1988 decision of the Board of Veterans' 
Appeals (Board) that denied an increased evaluation for mixed 
bipolar disorder (rated 50 percent) should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from April 1978 to November 
1983.


A March 1987 RO (Regional Office) rating decision increased 
the evaluation for the mixed type bipolar disorder from 30 to 
50 percent (the disability had been rated 30 percent 
disabling from November 1983 and was the veteran's only 
compensable service-connected disability at the time of the 
January 1988 Board decision) under diagnostic code 9206, 
effective from February 1986; assigned a total rating for 
this disability from February to May 1986 under the 
provisions of 38 C.F.R. § 4.29; and then resumed the 
50 percent evaluation, effective from May 1986.  The veteran 
appealed for a rating higher than 50 percent, and the Board 
denied the appeal in January 1988.

This matter is before the Board as an original action on the 
motion of the veteran in January 2002 in which she alleges 
there was CUE in the January 1988 Board decision that denied 
an increased evaluation for the mixed type bipolar disorder.  
The representative submitted the veteran's motion to the 
Board in January 2002 and reported that there were no further 
arguments to submit related to that motion.


FINDINGS OF FACT

1.  In a January 1988 decision, the Board denied the 
veteran's appeal for an increased evaluation for the mixed 
type bipolar disorder.

2.  There was a tenable basis for the Board's January 1988 
decision.

3.  All evidence needed for proper adjudication of the 
veteran's appeal for an increased evaluation for the mixed 
type bipolar disorder was of record in January 1988 and the 
appropriate statutory and regulatory criteria were 
considered.





CONCLUSION OF LAW

The January 1988 Board decision, denying an increased 
evaluation for the mixed type bipolar disorder, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
Supp. 2001); 38 C.F.R. § 20.1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous determinations of the Board are final and binding, 
including decisions as to the degree of disability, and will 
be accepted as correct in the absence of CUE.  38 U.S.C.A. 
§§ 5109A, 7104, 7111.  All final Board decisions are subject 
to revision except decisions on issues that have been 
appealed to and decided by a court of competent jurisdiction 
and decisions on issues that have been subsequently decided 
by a court of competent jurisdiction.  38 C.F.R. § 20.1400, 
revised by 64 Fed. Reg. 73413-73414 (Dec. 30, 1999), 
effective as of February 12, 1999.  CUE is a very specific 
and rare kind of error; it is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
document could reasonably be expected to be part of the 
record.  Examples of situations that are not CUE include a 
change in diagnosis, failure of VA to fulfill the duty to 
assist, disagreement on how the facts were weighed or 
evaluated, and an otherwise correct application of a statue 
or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403; Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

In order to establish CUE, a claimant must demonstrate the 
following:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14). 

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, the Court has held that the VA's breach 
of its duty to assist cannot form a basis for a claim of CUE.  
Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994), although VA's commission 
of "a grave procedural error" may vitiate the finality of a 
decision.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999). 

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 38 
C.F.R. § 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.  The 
invalid portion of the regulation is not a factor here.
In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) the 
Federal Circuit rendered several holdings which were 
subsequently addressed in a precedent opinion of the VA 
General Counsel.  In VAOPGCPREC 12-2001 it was held, in 
essence, that Roberson conflicted with other caselaw of the 
Federal Circuit and did not overrule the conflicting cases.  
Thus, it was held in VAOPGCPREC 12-2001 that the standard for 
adjudication of alleged CUE remained the same and that there 
was no duty to fully develop a motion alleging CUE because 
there is nothing to develop in light of the fact that a 
determination of CUE is limited to the evidence on file, or 
constructively on file, at the time of the decision being 
challenged.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C. § 355 (as in effect in 1988; 
later renumbered as § 1155).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Also, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

A 10 percent evaluation is warranted for manic depressive 
illness (manic, depressed or mixed bipolar disorder) with 
symptoms that produce slight social and industrial 
impairment.  A 30 percent evaluation requires definite 
impairment of social and industrial adaptability.  A 50 
percent rating requires considerable impairment of social and 
industrial adaptability.  A 70 percent evaluation requires 
symptomatology that is less than that required for a 
100 percent evaluation, but that nevertheless produces severe 
impairment of social and industrial adaptability.  A 
100 percent evaluation requires active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce complete social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9206 
(1988).




A review of the January 1988 Board decision shows that the 
Board considered statements and testimony of the veteran and 
her mother to the effect that the veteran's psychiatric 
disability was more severe than evaluated and that the 
veteran was unable to work; statements from relatives and 
acquaintances of the veteran to the effect that the veteran's 
psychiatric condition was not improving; and VA medical 
reports of the veteran's treatment and evaluations from the 
early 1980's to 1987.  The record does not indicate that 
relevant records were not available for review.  Hence, the 
Board finds that all evidence needed for proper evaluation of 
the veteran's psychiatric condition was of record at the time 
of the January 1988 Board decision.  Thus the "correct 
facts" were before the Board.  The veteran argues, however, 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.

First, it is asserted by the veteran that the Board should 
have considered her entitlement to a total rating for 
compensation purposes based on employability under the 
provisions of 38 C.F.R. § 4.16 in the January 1988 decision.  
A review of that decision does not show consideration of 
those provisions, but the evidence indicates that the 
psychiatric disability was the veteran's only compensable 
service-connected disability and the provisions of Diagnostic 
Code 9206 provide for the assignment of a total rating if the 
veteran's service-connected psychiatric condition produced 
total industrial impairment.  Thus the unemployability that 
is the basis for benefits under § 4.16 was also for 
consideration under Diagnostic Code 9206.  In addition, 
§ 4.16 did not apply in cases where, as here, there was only 
one service-connected disability, and it was rated at less 
than 60 percent.  38 C.F.R. § 4.16(a).  Therefore, § 4.16 was 
inapplicable by its own terms, and the lack of discussion of 
this regulation in the 1988 Board decision does not 
demonstrate incorrect application of an extant statute or 
regulation.



In a similar vein, the veteran asserts that it was error for 
the Board not to address the application of 38 C.F.R. 
§ 3.321(b)(1), which authorizes the Chief Benefits Director 
(now the Under Secretary for Benefits) or the Director of the 
Compensation and Pension Service to approve, upon field 
station submission, an extra-schedular evaluation.  The 
veteran has offered no authority requiring such explicit 
consideration by the Board, in 1988, and the Board is aware 
of none.  Indeed, it was later held that the Board had no 
authority to address an extra-schedular rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Finally, 
as in the case of § 4.16, the question of unemployability was 
inherent in the consideration of the schedular rating.  Had 
the Board found the veteran unemployable by reason of her 
service-connected mental disorder, a 100 percent rating was 
prescribed by the rating schedule itself.  Therefore the lack 
of any mention in the 1988 decision of § 3.321 does not 
demonstrate incorrect application of an extant statute or 
regulation.

The third regulation cited by the veteran is 38 C.F.R. 
§ 4.10, which provides (then as now):

The basis of disability evaluations is 
the ability of the body as a whole, or of 
the psyche, or of a system or organ of 
the body to function under the ordinary 
conditions of daily life including 
employment.  Whether the upper or lower 
extremities, the back or abdominal wall, 
the eyes or ears, or the cardiovascular, 
digestive, or other system, or psyche are 
affected, evaluations are based upon lack 
of usefulness, of these parts or systems, 
especially in self-support.  This imposes 
upon the medical examiner the 
responsibility of furnishing, in addition 
to the etiological, anatomical, 
pathological, laboratory and prognostic 
data required for ordinary medical 
classification, full description of the 
effects of disability upon the person's 
ordinary activity.  In this connection, 
it will be remembered that a person may 
be too disabled to engage in employment 
although he or she is up and about and 
fairly comfortable at home or upon 
limited activity. 

To the extent this regulation is cited to demonstrate the 
inadequacy or incompleteness of the June 1987 VA examination 
in the record before the Board, it does not allege CUE 
because a failure to fulfill the duty to assist cannot be 
CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  
Moreover, it has been held that failure to address a specific 
regulatory provision involves harmless error (not CUE) unless 
the outcome would have been manifestly different.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).

The veteran also argues that the Board ignored 38 C.F.R. 
§ 4.130 (1988), specifically that portion which provides:

The examiner's classification of the 
disease as "mild," "moderate," or 
"severe" is not determinative of the 
degree of disability, but the report and 
the analysis of the symptomatology and 
the full consideration of the whole 
history by the rating agency will be.

In effect, the veteran argues that the Board relied on the 
characterizations of the veteran's disability as "moderate" 
or "moderately severe," while ignoring the fact that she 
had been unemployed since service.  The salient medical 
reports will be discussed.  

The report of the veteran's VA psychiatric examination in 
January 1985 notes that she had not felt well enough to seek 
gainful employment since separation from service.  Affect and 
mood were bland.  She was extremely tense, suspicious, 
fearful, and restless.  She was considerably dependent on her 
mother.  Insight and judgment were partial.  The diagnosis 
was bipolar disorder with psychotic features.  It was noted 
that she used lithium carbonate, Navane, and Valium.  The 
estimated degree of disability was moderately severe.

A summary of the veteran's VA hospitalization in March 1985 
shows that she received psychiatric treatment.  She was alert 
and fully oriented.  She presented herself in a calm and 
controlled manner, relating about headaches and hearing 
voices.  The diagnoses were bipolar disorder, moderate, 
acute, manifested by hyperexcitability, mild pressured 
speech, and vague auditory hallucinations; and severe 
premorbid personality and predisposition as manifested by 
past history of similar problems.  Her impairment for social 
and industrial adaptability was considered moderate.

A VA report shows that the veteran was hospitalized from 
January to February 1986 for psychiatric treatment.  She was 
tearful and angry to the point of agitation and somewhat 
hostile to the ward staff.  She expressed a lot of resentment 
and frustration over her situation with her son and was 
extremely sensitive to her relationship with him.  Her son 
was on medication for attention deficit disorder.  She 
manifested paranoid thinking, but revealed that she had not 
taken her medication while on pass and that she now realized 
she needed to take the medication to control her anxiety, 
agitation, and paranoid thinking.  The diagnosis was mixed 
bipolar disorder. 

A VA report shows that the veteran was hospitalized for 
psychiatric treatment from March to April 1986.  She was 
initially uncooperative and mute.  She refused to follow 
rules and challenged the staff.  Her mood was very depressed 
and she was started on Elavil.  Two weeks after admission she 
became extremely agitated and attacked a patient and had to 
be restrained.  She eventually became more verbal and 
communicated with the staff.  The diagnosis was mixed bipolar 
disorder.

The veteran underwent a VA psychiatric examination in June 
1987.  She looked downward, played with her fingers, rubbed 
her thighs, and ultimately turned in the chair toward the 
wall, away from the examiner.  From time to time she would 
make a short laugh.  She reported hearing "noises every once 
in a while," and wondered if it came from the medication, 
such as too much lithium.  She denied visual hallucinations.  
She reported not getting around people because she felt that 
they were against her.  The examiner stated that "[i]n 
everything that she did, it was almost as if she was 
portraying herself as being sick, going about this too 
hard."  The diagnostic impression was schizophrenic 
disorder, schizo-affective type.  It was noted that she 
obtained VA outpatient treatment and was currently on 
Thorazine, Lithium, and Benadryl.  The estimated degree of 
disability was moderate range.

VA medical reports of the veteran's treatment in the 1980's 
show that she occasionally complained of auditory 
hallucinations.  Those records show continuous treatment for 
psychiatric problems.

The medical evidence reveals that the veteran's service-
connected psychiatric disability was considered to produce 
moderately severe social and industrial impairment at the 
time of her VA psychiatric examination in January 1985, but 
the reports of her psychiatric treatment and evaluations 
after that time do not indicate that the manifestations of 
that disability produced severe social or industrial 
impairment.  The report of her VA hospitalization in March 
1985 notes that her psychiatric symptoms produced moderate 
impairment, and the report of the most recent VA psychiatric 
examination in June 1987 prior to the January 1988 Board 
decision also indicated that her psychiatric disability 
produced moderate impairment.  None of the evidence 
specifically attributed her lack of employment to her mental 
disorder.  The evidence does not clearly and unmistakably 
show that her psychiatric disability produced severe social 
and industrial inadaptability at the time of the January 1988 
Board decision in order to support the assignment of a 
70 percent rating under diagnostic code 9206, and the Board 
finds that there was a tenable basis for the January 1988 
Board decision that denied a rating in excess of 50 percent 
for the psychiatric disability.  Where there is evidence both 
for and against a claim, a disagreement with the way the 
evidence was weighed is not a valid basis for a finding of 
CUE.  The Board in 1988 considered both the characterizations 
of "moderate" and "moderately severe," and the evidence 
that the veteran was unemployed and had been so since 
service.  The disagreement goes to the weighing of the 
evidence, precluding a finding of CUE.

For the above reasons, the Board concludes that there is no 
basis for revision or reversal of the January 1988 Board 
decision on the grounds of CUE.  




ORDER

The motion for reversal or revision of the January 1988 Board 
decision on the grounds of CUE is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


